United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 November 9, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                            No. 05-21001
                         Conference Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

WILLIAM EARL THOMPSON,

                                     Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. 4:04-CR-546-ALL
                       --------------------

Before BARKSDALE, DeMOSS, and PRADO, Circuit Judges.

PER CURIAM:*

     Appealing the Judgment in a Criminal Case, William Earl

Thompson presents arguments that he concedes are foreclosed by

United States v. Daugherty, 264 F.3d 513, 518 (5th Cir. 2001),

which rejected a Commerce Clause challenge to the felon-in-

possession-of-a-firearm statute, 18 U.S.C. § 922(g).     The

Government’s motion for summary affirmance is GRANTED, and the

judgment of the district court is AFFIRMED.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.